DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8-13, and 15-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,896,540. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are a variation of the patented claims.
	Claims 1-6, 8-13, and 15-22 of the instant application are anticipated by patent claims 1-19 in that claims 1-19 of the patent contains all the limitations of claims 1-6, 8-13, and 15-22 of the instant application. Claims 1-6, 8-13, and 15-22 of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable for anticipatory-type double patenting.
Instant Application 17/150,870
U.S. Patent 10,896,540
1. A computer system for automatically generating a three-dimensional model, comprising: one or more computer processor; and, 
1. A computer system for automatically generating a three-dimensional model, comprising: one or more computer processor; and, 
one or more non-transitory computer readable medium accessible by the one or more computer processor and storing instructions that when executed by the one or more computer processor cause the one or more computer processor to:
one or more non-transitory computer readable medium accessible by the one or more computer processor and storing instructions that when executed by the one or more computer processor cause the one or more computer processor to:
obtain, using a geographical location of a structure, multiple geo-referenced images representing the geographic location of a structure within an area of interest and containing one or more real façade texture of the structure wherein the real façade texture includes overlapping structures having geometry;
obtain, using a geographical location of a structure, multiple geo-referenced images representing the geographic location of a structure within an area of interest and containing one or more real facade texture of the structure; locate a geographical position of one or more real faccade texture of the structure;
select one or more base oblique image containing the real facade texture from the multiple geo-referenced images by analyzing image raster content of the real façade texture depicted in the multiple geo-referenced images with selection logic;
select one or more base oblique image from the multiple geo-referenced images by analyzing image raster content of the real facade texture depicted in the multiple geo-referenced images with selection logic;
analyze the real façade texture depicted within the base oblique image to locate a geographical position of the overlapping structures using pixel pattern recognition of the real façade texture;
analyze the real facade texture depicted within the base oblique image to locate a geographical position of at least one occlusion using pixel pattern recognition of the real facade texture to locate the occlusion; locate at least one oblique image having an unoccluded image characteristic of the occlusion in the real facade texture from the multiple geo-referenced images;
determine that the overlapping structures are desirable features of the real facade texture by analyzing the geometry of the overlapping structures depicted within the base oblique image;
7. The computer system of claim 5, wherein the one or more non-transitory computer readable medium stores instructions that when executed by the one or more computer processor further causes the one or more computer processor to: apply the real facade texture of the overlapping structures that are determined to be desirable features to the three-dimensional model.

apply the real facade texture of the one or more base oblique image to wire-frame data of the structure to create a three-dimensional model of the structure; and apply the unoccluded image characteristic to the real facade texture to remove the occlusion from the real facade texture.
determine depth complexity of the overlapping structures of the real facade texture in the three-dimensional model of the structure by analyzing the geometry of the overlapping structures.
5. The computer system of claim 1, wherein the real facade texture includes overlapping structures having a geometry, and wherein the instructions, when executed by the one or more computer processor cause the one or more computer processor to analyze the geometry of the overlapping structures to determine whether the overlapping structures are occlusions or desirable features of the real facade texture.


	The above table illustrates a comparative mapping between the limitations of claim 1 of the instant application and the limitations of claims 1, 5, and 7 of U.S. Patent 10,896,540. The following is a complete listing of the correspondence between the claims of the instant application to U.S. Patent 10,896,540.
Claims of Instant Application
1
2
3
4
5
6
8
9
10
11
12
13
15
16
17
18
19
20
21
22
Claims of U.S. Patent 10,896,540
1, 5, 7
2
3
4
5
6
8
9
10
11, 13, 14
12
13
15
16
17
18
19
11, 1, 6
11, 1, 6
6



Claims 1-6, 8-13, and 15-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, 8, 9-14, 23, 24, 26, and 28-32 of U.S. Patent No. 10,573,069. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are a variation of the patented claims.
Claims 1-6, 8-13, and 15-22 of the instant application are anticipated by patent claims 1, 2, 6, 8, 9-14, 23, 24, 26, and 28-32 in that claims 1, 2, 6, 8, 9-14, 23, 24, 26, and 28-32 of the patent contains all the limitations of claims 1-6, 8-13, and 15-22 of the instant application. Claims 1-6, 8-13, and 15-22 of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable for anticipatory-type double patenting.
Instant Application 17/150,870
U.S. Patent 10,573,069
1. A computer system for automatically generating a three-dimensional model, comprising: one or more computer processor; and, 
1. A computer system for automatically generating a three-dimensional model, comprising: one or more computer processor; and, 
one or more non-transitory computer readable medium accessible by the one or more computer processor and storing instructions that when executed by the one or more computer processor cause the one or more computer processor to:
one or more non-transitory computer readable medium accessible by the one or more computer processor and storing instructions that when executed by the one or more computer processor cause the one or more computer processor to: identify wire-frame data of a structure within an area of interest;
obtain, using a geographical location of a structure, multiple geo-referenced images representing the geographic location of a structure within an area of interest and containing one or more real façade texture of the structure wherein the real façade texture includes overlapping structures having geometry;
obtain, using a geographical location of the structure, multiple geo-referenced images representing the geographic location of the structure and containing one or more real facade texture of the structure; locate a geographical position of one or more real facade texture of the structure;
select one or more base oblique image containing the real facade texture from the multiple geo-referenced images by analyzing image raster content of the real façade texture depicted in the multiple geo-referenced images with selection logic;
select one or more base oblique image from the multiple geo-referenced images by analyzing image raster content of the real facade texture depicted in the multiple geo-referenced images with selection logic, the selection logic analyzing at least two factors of each of the multiple geo-referenced images; and,
analyze the real façade texture depicted within the base oblique image to locate a geographical position of the overlapping structures using pixel pattern recognition of the real façade texture;
9. The computer system of claim 1, wherein the real facade texture includes overlapping structures having a geometry, and wherein the instructions, when executed by the one or more 

11. The computer system of claim 9, wherein the one or more non-transitory computer readable medium stores instructions that when executed by the one or more computer processor further causes the one or more computer processor to: apply the real facade texture of the overlapping structures that are determined to be desirable features to the three-dimensional model.
apply the real façade texture of the one or more base oblique image to wire-frame data of the structure to create a three-dimensional model of the structure including the overlapping structures; and 
apply the real facade texture of the one or more base oblique image to the wire-frame data of the structure to create a three-dimensional model providing a real-life representation of physical characteristics of the structure.
determine depth complexity of the overlapping structures of the real facade texture in the three-dimensional model of the structure by analyzing the geometry of the overlapping structures.
9. The computer system of claim 1, wherein the real facade texture includes overlapping structures having a geometry, and wherein the instructions, when executed by the one or more computer processor cause the one or more computer processor to analyze the geometry of the overlapping structures to determine whether the overlapping structures are occlusions or desirable features of the real facade texture.


	The above table illustrates a comparative mapping between the limitations of claim 1 of the instant application and the limitations of claims 1, 9, and 11 of U.S. Patent 10,573,069. The following is a complete listing of the correspondence between the claims of the instant application to U.S. Patent 10,573,069.
Claims of Instant Application
1
2
3
4
5
6
8
9
10
11
12
13
15
16
17
18
19
20
21
22

1, 9, 11
2
6
8
9
10
12
13
14
23, 26, 28, 29
24
28
30
31
32
31
32
23, 1, 10
23, 1, 10
10



Claims 1-6, 8-13, and 15-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 6, 8-14, 23-26, 28-32 of U.S. Patent No. 10,229,532. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are a variation of the patented claims.
	Claims 1-6, 8-13, and 15-22 of the instant application are anticipated by patent claims 1, 2, 4, 6, 8-14, 23-26, 28-32 in that claims 1, 2, 4, 6, 8-14, 23-26, 28-32 of the patent contains all the limitations of claims 1-6, 8-13, and 15-22 of the instant application. Claims 1-6, 8-13, and 15-22 of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable for anticipatory-type double patenting.
Instant Application 17/150,870
U.S. Patent 10,229,532
1. A computer system for automatically generating a three-dimensional model, comprising: one or more computer processor; and, 
1. A computer system for automatically generating a three-dimensional model, comprising: one or more computer processor; and, 
one or more non-transitory computer readable medium accessible by the one or more computer processor and storing instructions that when executed by the one or more computer processor cause the one or more computer processor to:
one or more non-transitory computer readable medium accessible by the one or more computer processor and storing instructions that when executed by the one or more computer processor cause the one or more computer processor to: identify wire-frame data of a structure within an area of interest; locate a geographical location of the structure using the wire-frame data of the structure;
obtain, using a geographical location of a structure, multiple geo-referenced images representing the geographic location of a 


select one or more base oblique image from the multiple geo-referenced images by analyzing, with selection logic, image raster content of the real facade texture depicted in the multiple geo-referenced images, the selection logic using a factorial analysis of the image raster content; and,
analyze the real façade texture depicted within the base oblique image to locate a geographical position of the overlapping structures using pixel pattern recognition of the real façade texture;
4. The computer system of claim 1, wherein the one or more non-transitory computer readable medium stores instructions that when executed by the one or more computer processor further causes the one or more computer processor to: analyze the real facade texture depicted within the base oblique image to locate a geographical position of at least one occlusion; locate at least one oblique image having an unoccluded image characteristic of the occlusion in the real facade texture from the multiple geo-referenced images; and, apply the unoccluded image characteristic to the real facade texture forming a mosaic image.
determine that the overlapping structures are desirable features of the real facade texture by analyzing the geometry of the overlapping structures depicted within the base oblique image;
11. The computer system of claim 9, wherein the one or more non-transitory computer readable medium stores instructions that when executed by the one or more computer processor further causes the one or more computer processor to: apply the real facade texture of the overlapping structures that are determined to be desirable features to the three-dimensional model.
apply the real façade texture of the one or more base oblique image to wire-frame data of the structure to create a three-dimensional model of the structure including the overlapping structures; and 
apply the real facade texture of the one or more base oblique image to the wire-frame data of the structure to create a three-dimensional model providing a real-life representation of physical characteristics of the structure.

9. The computer system of claim 1, wherein the real facade texture includes overlapping structures having a geometry, and wherein the instructions, when executed by the one or more computer processor cause the one or more computer processor to analyze the geometry of the overlapping structures to determine whether the overlapping structures are occlusions or desirable features of the real facade texture.


	The above table illustrates a comparative mapping between the limitations of claim 1 of the instant application and the limitations of claims 1, 4, 9, and 11 of U.S. Patent 10,229,532. The following is a complete listing of the correspondence between the claims of the instant application to U.S. Patent 10,229,532.
Claims of Instant Application
1
2
3
4
5
6
8
9
10
11
12
13
15
16
17
18
19
20
21
22
Claims of U.S. Patent 10,229,532
1, 4, 9,, 11
2
6
8
9
10
12
13
14
23, 26, 28, 29
24
28
30
31
32
31
32
23, 1, 10
23, 1, 10
10



Claims 1-6, 11-13, and 20-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 8, 10-14, 17, 21, and 22 of U.S. Patent No. 9,972,126. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are a variation of the patented claims.
	Claims 1-6, 11-13, and 20-22 of the instant application are anticipated by patent claims 1, 2, 8, 10-14, 17, 21, and 22 in that claims 1, 2, 8, 10-14, 17, 21, and 22 of the patent contains all the limitations of claims 1-6, 11-13, and 20-22 of the instant application. Claims 1-6, 11-13, and 20-22 of the instant application therefore are not 
Instant Application 17/150,870
U.S. Patent 9,972,126
1. A computer system for automatically generating a three-dimensional model, comprising: one or more computer processor; and, 
1. A computer system for automatically generating a three-dimensional model, comprising: hardware; one or more computer server storing geo-referenced oblique images; and 
one or more non-transitory computer readable medium accessible by the one or more computer processor and storing instructions that when executed by the one or more computer processor cause the one or more computer processor to:
one or more non-transitory computer readable medium accessible by the hardware and storing instructions that when executed by the hardware cause the hardware to:
obtain, using a geographical location of a structure, multiple geo-referenced images representing the geographic location of a structure within an area of interest and containing one or more real façade texture of the structure wherein the real façade texture includes overlapping structures having geometry;
obtain a series of geographical points regarding a structure within a geographical area; identify a geographic location of the structure within the geographical area; retrieve from the one or more computer server multiple geo-referenced oblique images representing the geographic location and containing one or more real facade texture of the structure; locate a geographical position of one or more real facade texture of the structure;
select one or more base oblique image containing the real facade texture from the multiple geo-referenced images by analyzing image raster content of the real façade texture depicted in the multiple geo-referenced images with selection logic;
select one or more base oblique image from the multiple geo-referenced oblique images by analyzing, with selection logic, image raster content of the real facade texture depicted in the multiple geo-referenced oblique images, the selection logic using a factorial analysis of the image raster content; and,
analyze the real façade texture depicted within the base oblique image to locate a geographical position of the overlapping structures using pixel pattern recognition of the real façade texture;
11. The computer system of claim 1, wherein the real facade texture includes overlapping structures having a geometry, and wherein the instructions, when executed by the hardware cause the hardware to analyze the geometry of the overlapping structures to determine whether the overlapping structures are occlusions or desirable features of the real facade texture.

13. The computer system of claim 11, wherein the one or more non-transitory computer readable medium stores instructions that when executed by the hardware further causes the hardware to: apply the real facade texture of the overlapping structures that are determined to be desirable features to the three-dimensional model.
apply the real façade texture of the one or more base oblique image to wire-frame data of the structure to create a three-dimensional model of the structure including the overlapping structures; and 
apply the real facade texture of the one or more base oblique image to the series of geographical points regarding the structure to create a three-dimensional model providing a real-life representation of physical characteristics of the structure.
determine depth complexity of the overlapping structures of the real facade texture in the three-dimensional model of the structure by analyzing the geometry of the overlapping structures.
11. The computer system of claim 1, wherein the real facade texture includes overlapping structures having a geometry, and wherein the instructions, when executed by the hardware cause the hardware to analyze the geometry of the overlapping structures to determine whether the overlapping structures are occlusions or desirable features of the real facade texture.


	The above table illustrates a comparative mapping between the limitations of claim 1 of the instant application and the limitations of claims 1, 11, and 13 of U.S. Patent 9,972,126. The following is a complete listing of the correspondence between the claims of the instant application to U.S. Patent 9,972,126.
Claims of Instant Application
1
2
3
4
5
6
11
12
13
20
21
22
Claims of U.S. Patent 9,972,126
1, 11, 13
2
8
10
11
12
14, 21, 22
17
21
14, 1, 12
14, 1, 12
12



Claims 1-6, 11-13, and 20-22 are rejected on the ground of nonstatutory double  patenting as being unpatentable over claims 1, 2, 7, 9-14, 19, and 20 of U.S. Patent No. 9,836,882. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are a variation of the patented claims.
	Claims 1-6, 11-13, and 20-22 of the instant application are anticipated by patent claims 1, 2, 7, 9-14, 19, and 20 in that claims 1, 2, 7, 9-14, 19, and 20 of the patent contains all the limitations of claims 1-6, 11-13, and 20-22 of the instant application. Claims 1-6, 11-13, and 20-22 of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable for anticipatory-type double patenting.
Instant Application 17/150,870
U.S. Patent 9,836,882
1. A computer system for automatically generating a three-dimensional model, comprising: one or more computer processor; and, 
1. A computer system for automatically generating a three-dimensional model, comprising: hardware; one or more computer server storing geo-referenced oblique images; and 
one or more non-transitory computer readable medium accessible by the one or more computer processor and storing instructions that when executed by the one or more computer processor cause the one or more computer processor to:
one or more non-transitory computer readable medium accessible by the hardware and storing instructions that when executed by the hardware cause the hardware to:
obtain, using a geographical location of a structure, multiple geo-referenced images representing the geographic location of a structure within an area of interest and containing one or more real façade texture of the structure wherein the real façade texture includes overlapping structures having geometry;
obtain wire-frame data of a structure having a roof within a geographical area; identify a geographic location of the roof of the structure within the geographical area; retrieve from the one or more computer server multiple geo-referenced oblique images representing the geographic location and containing one or more real facade texture of the roof of the structure; locate a geographical position of one or more real facade texture of the roof of the structure;
select one or more base oblique image containing the real facade texture from 


10. The computer system of claim 1, wherein the real facade texture includes overlapping structures having a geometry, and wherein the instructions, when executed by the hardware cause the hardware to analyze the geometry of the overlapping structures to determine whether the overlapping structures are occlusions or desirable features of the real facade texture.
determine that the overlapping structures are desirable features of the real facade texture by analyzing the geometry of the overlapping structures depicted within the base oblique image;
12. The computer system of claim 10, wherein the one or more non-transitory computer readable medium stores instructions that when executed by the hardware further causes the hardware to: apply the real facade texture of the overlapping structures that are determined to be desirable features to the three-dimensional model.
apply the real façade texture of the one or more base oblique image to wire-frame data of the structure to create a three-dimensional model of the structure including the overlapping structures; and 
apply the real facade texture of the one or more base oblique image to the wire-frame data of the structure to create a three-dimensional model providing a real-life representation of physical characteristics of the roof of the structure.
determine depth complexity of the overlapping structures of the real facade texture in the three-dimensional model of the structure by analyzing the geometry of the overlapping structures.
10. The computer system of claim 1, wherein the real facade texture includes overlapping structures having a geometry, and wherein the instructions, when executed by the hardware cause the hardware to analyze the geometry of the overlapping structures to determine whether the overlapping structures are occlusions or desirable features of the real facade texture.


	The above table illustrates a comparative mapping between the limitations of claim 1 of the instant application and the limitations of claims 1, 10, and 12 of U.S. 
Claims of Instant Application
1
2
3
4
5
6
11
12
13
20
21
22
Claims of U.S. Patent 9,836,882
1, 10, 12
2
7
9
10
11
13, 19, 20
14
19
13, 1, 11
13, 1, 11
11


Claims 1-6, 11-13, and 20-22 are rejected on the ground of nonstatutory double  patenting as being unpatentable over claims 1, 2, 7, 9-14, 19, and 20 of U.S. Patent No. 9,520,000. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are a variation of the patented claims.
	Claims 1-6, 11-13, and 20-22 of the instant application are anticipated by patent claims 1, 2, 7, 9-14, 19, and 20 in that claims 1, 2, 7, 9-14, 19, and 20 of the patent contains all the limitations of claims 1-6, 11-13, and 20-22 of the instant application. Claims 1-6, 11-13, and 20-22 of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable for anticipatory-type double patenting.
Instant Application 17/150,870
U.S. Patent 9,520,000
1. A computer system for automatically generating a three-dimensional model, comprising: one or more computer processor; and, 
1. A computer system for automatically generating a three-dimensional model, comprising: hardware; one or more computer server storing geo-referenced oblique images; and 
one or more non-transitory computer readable medium accessible by the one or more computer processor and storing instructions that when executed by the one or more computer processor cause the one or more computer processor to:
one or more non-transitory computer readable medium accessible by the hardware and storing instructions that when executed by the hardware cause the hardware to: obtain wire-frame data of a structure within a geographical area; identify a geographic location of the structure within the geographical area;

retrieve from the one or more computer server multiple geo-referenced oblique images representing the geographic location and containing one or more real facade texture of the structure; locate a geographical position of one or more real facade texture of the structure;
select one or more base oblique image containing the real facade texture from the multiple geo-referenced images by analyzing image raster content of the real façade texture depicted in the multiple geo-referenced images with selection logic;
select one or more base oblique image from the multiple geo-referenced oblique images by analyzing, with selection logic, image raster content of the real facade texture depicted in the multiple geo-referenced oblique images, the selection logic using a factorial analysis of the image raster content; and,
analyze the real façade texture depicted within the base oblique image to locate a geographical position of the overlapping structures using pixel pattern recognition of the real façade texture;
10. The computer system of claim 1, wherein the real facade texture includes overlapping structures having a geometry, and wherein the instructions, when executed by the hardware cause the hardware to analyze the geometry of the overlapping structures to determine whether the overlapping structures are occlusions or desirable features of the real facade texture.
determine that the overlapping structures are desirable features of the real facade texture by analyzing the geometry of the overlapping structures depicted within the base oblique image;
12. The computer system of claim 10, wherein the one or more non-transitory computer readable medium stores instructions that when executed by the hardware further causes the hardware to: apply the real facade texture of the overlapping structures that are determined to be desirable features to the three-dimensional model.
apply the real façade texture of the one or more base oblique image to wire-frame data of the structure to create a three-dimensional model of the structure including the overlapping structures; and 
apply the real facade texture of the one or more base oblique image to the wire-frame data of the structure to create a three-dimensional model providing a real-life representation of physical characteristics of the structure.
determine depth complexity of the overlapping structures of the real facade texture in the three-dimensional model of the structure by analyzing the geometry of the overlapping structures.
10. The computer system of claim 1, wherein the real facade texture includes overlapping structures having a geometry, and wherein the instructions, when executed by the hardware cause 


	The above table illustrates a comparative mapping between the limitations of claim 1 of the instant application and the limitations of claims 1, 10, and 12 of U.S. Patent 9,520,000. The following is a complete listing of the correspondence between the claims of the instant application to U.S. Patent 9,520,000.
Claims of Instant Application
1
2
3
4
5
6
11
12
13
20
21
22
Claims of U.S. Patent 9,520,000
1, 10, 12
2
7
9
10
11
13, 19, 20
14
19
13, 1, 11
13, 1, 11
11



Claims 1-6, 11-13, and 20-22 are rejected on the ground of nonstatutory double  patenting as being unpatentable over claims 1, 2, 7, 9-14, 19, and 20 of U.S. Patent No. 9,275,496. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are a variation of the patented claims.
	Claims 1-6, 11-13, and 20-22 of the instant application are anticipated by patent claims 1, 2, 7, 9-14, 19, and 20 in that claims 1, 2, 7, 9-14, 19, and 20 of the patent contains all the limitations of claims 1-6, 11-13, and 20-22 of the instant application. Claims 1-6, 11-13, and 20-22 of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable for anticipatory-type double patenting.
Instant Application 17/150,870
U.S. Patent 9,275,496

1. A computer system for automatically generating a three-dimensional model, comprising: hardware; and 
one or more non-transitory computer readable medium accessible by the one or more computer processor and storing instructions that when executed by the one or more computer processor cause the one or more computer processor to:
one or more non-transitory computer readable medium accessible by the hardware and storing instructions that when executed by the hardware cause the hardware to: create wire-frame data of structures within a geographical area; identify a geographic location of a structure of the structures within the geographical area;
obtain, using a geographical location of a structure, multiple geo-referenced images representing the geographic location of a structure within an area of interest and containing one or more real façade texture of the structure wherein the real façade texture includes overlapping structures having geometry;
receive multiple oblique images representing the geographic location and containing one or more real facade texture of the structure; locate a geographical position of one or more real facade texture of the structure;
select one or more base oblique image containing the real facade texture from the multiple geo-referenced images by analyzing image raster content of the real façade texture depicted in the multiple geo-referenced images with selection logic;
select one or more base oblique image from the multiple oblique images by analyzing, with selection logic, image raster content of the real facade texture depicted in the multiple oblique images, the selection logic using a factorial analysis of the image raster content, wherein the factorial analysis is a weighted determination based on at least two factors; and,	
analyze the real façade texture depicted within the base oblique image to locate a geographical position of the overlapping structures using pixel pattern recognition of the real façade texture;
10. The computer system of claim 1, wherein the real facade texture includes overlapping structures having a geometry, and wherein the instructions, when executed by the hardware cause the hardware to analyze the geometry of the overlapping structures to determine whether the overlapping structures are occlusions or desirable features of the real facade texture.
determine that the overlapping structures are desirable features of the real facade texture by analyzing the geometry of the overlapping structures depicted within the base oblique image;
12. The computer system of claim 10, wherein the one or more non-transitory computer readable medium stores instructions that when executed by the hardware further causes the hardware to: 

relate the real facade texture of the one or more base oblique image to the wire-frame data of the structure to create a three-dimensional model providing a real-life representation of physical characteristics of the structure.
determine depth complexity of the overlapping structures of the real facade texture in the three-dimensional model of the structure by analyzing the geometry of the overlapping structures.
10. The computer system of claim 1, wherein the real facade texture includes overlapping structures having a geometry, and wherein the instructions, when executed by the hardware cause the hardware to analyze the geometry of the overlapping structures to determine whether the overlapping structures are occlusions or desirable features of the real facade texture.


	The above table illustrates a comparative mapping between the limitations of claim 1 of the instant application and the limitations of claims 1, 10, and 12 of U.S. Patent 9,275,496. The following is a complete listing of the correspondence between the claims of the instant application to U.S. Patent 9,275,496.
Claims of Instant Application
1
2
3
4
5
6
11
12
13
20
21
22
Claims of U.S. Patent 9,275,496
1, 10, 12
2
7
9
10
11
13, 19, 20
14
19
13, 1, 11
13, 1, 11
11



Claims 1-6, 11, 13, 20-22 are rejected on the ground of nonstatutory double  patenting as being unpatentable over claims 1, 2, 5, 7-9, 11, 18 of U.S. Patent No. . Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are a variation of the patented claims.
	Claims 1-6, 11, 13, 20-22 of the instant application are anticipated by patent claims 1, 2, 5, 7-9, 11, 18in that claims 1, 2, 5, 7-9, 11, 18of the patent contains all the limitations of claims 1-6, 11, 13, 20-22 of the instant application. Claims 1-6, 11, 13, and 20-22 of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable for anticipatory-type double patenting.
Instant Application 17/150,870
U.S. Patent 8,970,615
1. A computer system for automatically generating a three-dimensional model, comprising: one or more computer processor; and, one or more non-transitory computer readable medium accessible by the one or more computer processor and storing instructions that when executed by the one or more computer processor cause the one or more computer processor to:
1. A computer system for automatically generating a three-dimensional model of a structure, comprising: hardware; and one or more non-transitory computer readable medium accessible by the hardware and storing instructions that when executed by the hardware cause the hardware to: 
obtain, using a geographical location of a structure, multiple geo-referenced images representing the geographic location of a structure within an area of interest and containing one or more real façade texture of the structure wherein the real façade texture includes overlapping structures having geometry;
locate multiple oblique images containing a real facade texture of a structure having a geographical position from one or more database of oblique images;
select one or more base oblique image containing the real facade texture from the multiple geo-referenced images by analyzing image raster content of the real façade texture depicted in the multiple geo-referenced images with selection logic;
select a base oblique image from the multiple oblique images by analyzing, with selection logic, image raster content of the real facade texture depicted in the multiple oblique images, the selection logic using a factorial analysis of the image raster content, wherein the factorial analysis is a weighted determination based on at least two factors; and,
analyze the real façade texture depicted within the base oblique image to locate a geographical position of the overlapping 


relate the real facade texture of the base oblique image to the three-dimensional model to provide a real-life representation of physical characteristics of the structure within the three-dimensional model.	
determine depth complexity of the overlapping structures of the real facade texture in the three-dimensional model of the structure by analyzing the geometry of the overlapping structures.
18. The computer system of claim 8, wherein the real facade texture includes overlapping structures having a geometry, and wherein the instructions, when executed by the hardware cause the hardware to analyze the geometry of the overlapping structures to determine whether the overlapping structures are occlusions or desirable features of the real facade texture.


	The above table illustrates a comparative mapping between the limitations of claim 1 of the instant application and the limitations of claims 1, 8, and 18 of U.S. Patent 8,970,615. The following is a complete listing of the correspondence between the claims of the instant application to U.S. Patent 8,970,615.
Claims of Instant Application
1
2
3
4
5
6
11
13
20
21
22
Claims of U.S. Patent 8,970,615
1, 8, 18
2
5
7
8
9
11, 18
18
11, 1, 9
11, 1, 9
9




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Steedly et al. (US 2007/0237420 A1) discloses oblique image stitching.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI HOANG whose telephone number is (571)270-3417.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571)272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/PHI HOANG/Primary Examiner, Art Unit 2613